Citation Nr: 1618341	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-45 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine (a lumbar spine disability), to include as secondary to service-connected bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2012 the Veteran and his spouse testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the electronic claims file.  In June 2015 the Veteran was informed that the VLJ who had conducted the September 2012 Board hearing had retired, and was provided a period of 30 days within which to request a new hearing before a different VLJ.  To date, the Veteran has not responded to the June 2015 letter; therefore, the Board will assume the Veteran does not want a new hearing and will proceed with adjudication. 

In January 2013 the Board remanded the issues of service connection for lumbar spine and bilateral knee disabilities for additional development.  In April 2013 service connection for right and left knee disabilities was granted; therefore, these issues are not in appellate status and are not before the Board.  

When this case was most recently before the Board in August 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded this matter in August 2015 to afford the Veteran another VA examination to address his contention that his lumbar spine disability was by or aggravated by his service-connected bilateral pes planus.  

Subsequently, a VA examination was conducted in November 2015 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the degree of lumbar disc degeneration noted on the MRI of the lumbar spine from August 2008, and the X-ray of the lumbar spine from November 2015, was well within what would be expected in the Veteran, given his age, as a result of the natural aging process, whether or not he had a pes planus deformity of the feet.   The examiner furthered that consequently, there was no basis for concluding that his pes planus (flatfoot) deformities contributed in any way to the relatively mild degree of lumbar disc degeneration seen, that would have occurred anyway by normal changes of aging.  The examiner noted that a search of literature did not show any definite association between pes planus deformity and lumbar degeneration; although a single study found that pronated feet may contribute to low back pain (not necessarily actual degenerative changes) in women only.

The Board finds that a remand is required to obtain a clarifying, addendum VA opinion as the November 2015 VA examiner did not address the question posed by the Board regarding aggravation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer to the case to the VA examiner who provided the November 2015 opinion (or a suitable substitute) for an addendum medical opinion.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. 

Based upon a review of the relevant evidence of record, the VA examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent of more) that the lumbosacral spine disorder is aggravated by service-connected pes planus.

The term "aggravated" in this context refers to a chronic worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

If the opinion is that service-connected pes planus aggravated the Veteran's lumbosacral spine disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




